US Underwriters Ins. Co. v Harborside Holding P.J., LLC (2019 NY Slip Op 05432)





US Underwriters Ins. Co. v Harborside Holding P.J., LLC


2019 NY Slip Op 05432


Decided on July 3, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
HECTOR D. LASALLE, JJ.


2018-00244
 (Index No. 603821/15)

[*1]US Underwriters Insurance Company, respondent,
vHarborside Holding P.J., LLC, appellant.


Gruenberg Kelly Della, Ronkonkoma, NY (Zachary M. Beriloff of counsel), for appellant.

DECISION & ORDER
In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Suffolk County (Sanford Neil Berland, J.), dated October 13, 2017. The order denied the defendant's motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, without costs or disbursements, for reasons stated by Justice Sanford Neil Berland at the Supreme Court.
AUSTIN, J.P., LEVENTHAL, ROMAN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court